                    IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION



    SECURITIES AND EXCHANGE
    COMMISSION,

             Plaintiff,
                                                            Civil Action No. 3:12 cv 519
    vs.

    REX VENTURES GROUP, LLC
    d/b/a ZEEKREWARDS.COM, and
    PAUL BURKS,

             Defendants.



                                               ORDER

            This matter is before the Court upon the Receiver’s Application for Fees and

Expenses by the Receiver and His Advisors for the Third Quarter of 2020, filed July 27,

2021 (the “Application”). The Court has considered the Application as well as the

objections of the SEC1 and for good cause shown, IT IS ORDERED, ADJUDGED

AND DECREED that:

            1.      The Receiver’s Application is GRANTED.

            2.      The Receiver and McGuireWoods LLP SHALL BE AWARDED an

allowance of $70,182.71 (of which $14,036.54 will be held back pending further

petition to and approval by the Court) for legal services rendered during the




1
 The SEC’s objections are essentially the same as those previously raised. The Court addressed these
objections in its Order of November 30, 2018 overruling the SEC’s objections to the Receiver’s Third
Quarter of 2017 Fee Application. (Doc. No. 714).



          Case 3:12-cv-00519-GCM Document 814 Filed 08/26/21 Page 1 of 2
Compensation Period set forth in the Application, and $583.10 for the reimbursement

of expenses incurred during the same period.

       3.     FTI Consulting, Inc. SHALL BE AWARDED an allowance of

$15,996.00 (of which $3,199.20 will be held back pending further petition to and

approval by the Court) for services rendered during the Compensation Period.

       4.     The Receivership Estate IS HEREBY AUTHORIZED to immediately

pay such amounts and reimburse McGuireWoods LLP and FTI Consulting, Inc. for

approved expenses.



                                        Signed: August 26, 2021




    Case 3:12-cv-00519-GCM Document 814 Filed 08/26/21 Page 2 of 2
